280 F.2d 427
Hilliard SANDERS, Appellant,v.Dr. R. O. SETTLE, Warden, U.S. Medical Center, Springfield, Missouri.
No. 16342.
United States Court of Appeals Eighth Circuit.
April 9, 1960.

John A. Biersmith, Jr., Kansas City, Mo., for appellant.
Edward L. Scheufler, U.S. Atty., and Clark A. Ridpath, Asst. U.S. Atty., Kansas City, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed as moot because appellant is no longer detained by or in custody of appellee, on motion of appellee and consent of appellant.